In a proceeding pursuant to CPLR article 78 to review a determina*396tion of the respondents dated June 12, 2002, which denied the petitioner benefits pursuant to General Municipal Law § 207-a, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Orange County (Zambelli, J.), dated April 3, 2003, which denied the petition, granted the respondents’ motion to dismiss the proceeding, and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
The challenged determination was not arbitrary or capricious (see CPLR 7803 [3]; Matter of Cole-Hatchard v Sherwood, 309 AD2d 933 [2003]).
The petitioner’s remaining contentions are without merit. H. Miller, J.P., Goldstein, Luciano and Spolzino, JJ., concur.